


110 HR 3140 IH: To amend title XIX of the Social Security Act to ensure

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3140
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mrs. Boyda of Kansas
			 (for herself, Mr. Weiner,
			 Mrs. Emerson,
			 Mr. Aderholt,
			 Mr. Alexander,
			 Mr. Berry,
			 Mr. Bonner,
			 Mr. Boren,
			 Mr. Boucher,
			 Mr. Boustany,
			 Mr. Braley of Iowa,
			 Mr. Carney,
			 Mr. Cummings,
			 Mr. David Davis of Tennessee,
			 Mr. Davis of Kentucky,
			 Mr. Etheridge,
			 Mr. Farr, Mr. Gordon of Tennessee,
			 Mr. Higgins,
			 Mr. Jones of North Carolina,
			 Mr. LoBiondo,
			 Mr. Loebsack,
			 Mr. Moore of Kansas,
			 Mr. Moran of Kansas,
			 Mr. Ortiz,
			 Mr. Rogers of Alabama,
			 Mr. Ross, Mr. Skelton, Mr.
			 Tiahrt, and Mr. Walz of
			 Minnesota) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to ensure
		  and foster continued beneficiary access to generic drugs under the Medicaid
		  Program by setting pharmacy reimbursement based on retail acquisition cost and
		  to promote the use of generic drugs.
	
	
		1.Short titleThis Act may be cited as the Saving
			 Our Community Pharmacies Act of 2007.
		2.Using median
			 retail acquisition cost as basis for Medicaid reimbursement limits on generic
			 drugs
			(a)In
			 generalSubsection (e) of
			 section 1927 of the Social Security Act (42 U.S.C. 1396r–8) is amended by
			 striking paragraph (5) and inserting the following:
				
					(5)Application of
				Federal upper payment limits
						(A)Continued use of
				awpEffective January 1,
				2007, and until subparagraph (B) is in effect, in applying the Federal upper
				reimbursement limit under paragraph (4) and section 447.332(b) of title 42 of
				the Code of Federal Regulations, the Secretary shall continue to apply the
				methodology in effect before the date of the enactment of the Deficit Reduction
				Act of 2005.
						(B)Use of median
				retail acquisition costEffective on the first day of the second quarter that begins after the date of
				the enactment of the Saving Our Community Pharmacies Act of 2007, in applying
				the Federal upper reimbursement limit under paragraph (4) and section
				447.332(b) of title 42 of the Code of Federal Regulations (as in effect but for
				subparagraph (A)), the Secretary shall substitute the median retail acquisition
				cost (as computed under subparagraph (C)) for the published price.
						(C)Computation of
				median retail acquisition cost
							(i)Smoothing and
				transitionsExcept as otherwise provided in this subparagraph,
				the Secretary shall calculate the median retail acquisition cost for a multiple
				source drug subject to a Federal upper limit for months in a calendar quarter
				by computing the median of the retail acquisition costs (as defined in
				subsection (k)(10)) over the 4-calendar-quarter period ending with the second
				preceding calendar quarter.
							(ii)Limitation on
				sales to be countedIn computing the median retail acquisition
				cost for a drug, the Secretary shall not take into account sales other than
				sales to community retail pharmacies and shall not include the
				following:
								(I)Sales to mail order facilities.
								(II)Prices paid under
				a State supplemental program, State only program, or a State Pharmacy
				Assistance Programs (SPAP).
								(iii)Transition for
				first implementationFor the
				first 4 calendar quarters in which subparagraph (B) is in effect, subject to
				clause (iv), in calculating the median retail acquisition cost for all drugs
				the Secretary shall only use the retail acquisition costs for those quarters
				beginning with the last calendar quarter that began before the date of the
				enactment of this paragraph for which data are released.
							(iv)Transition for
				drugs newly qualifying as multiple sourceIn the case of a drug product for the first
				four calendar quarters in which it qualifies as a multiple source drug, in
				calculating the median retail acquisition cost for the drug the Secretary shall
				only use the retail acquisition costs for the drug beginning with the first
				such quarter for which data are
				collected.
							.
			(b)Definition of
			 retail acquisition cost and related definitionsSubsection (k) of
			 such section is amended by adding at the end the following new
			 paragraph:
				
					(10)Retail
				acquisition cost and related definitions
						(A)Retail
				acquisition costThe term retail acquisition cost
				means, for a multiple source drug furnished, the costs of community retail
				pharmacies (as defined in subparagraph (D)) to obtain the drug, as determined
				under subsection (f)(5).
						(B)Items not
				included in retail acquisition costIn computing the retail
				acquisition costs for a drug, the following shall not be taken into
				account:
							(i)Discounts,
				rebates, and price concessions to pharmacy benefit managers.
							(ii)Non-contingent
				free goods.
							(iii)Patient
				assistance programs, such as specialty services for cancer treatment.
							(iv)Administrative
				service agreements.
							(v)Inventory
				management fees.
							(vi)Fee-for-service
				agreements to wholesalers.
							(vii)Adjustments that
				reduce the actual price realized, except to the extent that they are not
				reflective of purchasing costs of retail pharmacies.
							(viii)Costs of other
				classes of trade not reflective of retail pharmacy purchasing costs.
							(ix)Prompt pay
				discounts extended to retail community pharmacies.
							(C)Items taken into
				account in determining retail acquisition costIn computing the
				retail acquisition cost for a drug, the Secretary shall take into account the
				following:
							(i)Volume (or comparable discounts) discounts,
				chargebacks, and allowances for free goods contingent on purchase requirements,
				to the extent actually paid or credited to the retail pharmacy. Discounts that
				may be paid in a calendar quarter for an aggregate purchase of generic drugs,
				applied to each drug in proportion to the percentage purchased.
							(ii)An estimate of the rebates and discounts
				that may be earned by retail community pharmacies but not credited in the time
				period in which the average retail acquisition cost is calculated for each drug
				in the survey, as determined in accordance with a methodology specified by the
				survey contractor after consultation with the affected stakeholders.
							(iii)In the event of a reduction in the
				acquisition price of a drug by a manufacturer where that manufacturer issues a
				credit to the pharmacy to lower the cost of existing inventory to the new
				acquisition price, such credit shall be applied to the existing inventory,
				acquired at the higher cost, to lower the cost basis of that existing inventory
				and such lower cost basis shall be the acquisition price for such inventory in
				any price reported.
							(iv)With respect to drugs dispensed by
				pharmacies that own and operate their own warehouse distribution systems,
				insofar as the retail acquisition costs takes into account the costs associated
				with the ownership and operation of such distribution system, such costs shall
				be a fixed percentage of the average wholesaler markup, as promulgated each
				year by the Secretary.
							(D)Community retail
				pharmacyThe term
				community retail pharmacy means a traditional independent, chain,
				mass merchandise, or supermarket pharmacy.
						(E)Pharmacy
				benefits managerThe term
				pharmacy benefits manager means an entity that contracts with a
				managed care organization, self-insured company, or government program to
				provide a range of pharmacy management benefit services, including pharmacy
				network management, drug utilization review, outcomes management, and disease
				management.
						(F)Widely
				availableThe term
				widely available means, with respect to a multiple source drug,
				that the drug is available for purchase by retail community pharmacies
				throughout the nation from at least two national
				wholesalers.
						.
			(c)Surveys of
			 community retail pricesSubsection (f) of such section is amended
			 by adding at the end the following new paragraph:
				
					(5)Surveys for
				determining community retail prices for multiple source drugsThe following rules apply to the
				determination of retail acquisition costs for multiple source drugs for
				purposes of computing the median retail acquisition cost under subsection
				(e)(5):
						(A)In
				generalThe Secretary shall
				conduct national surveys on a quarterly basis of community retail pharmacies
				using the criteria described in such subsection to determine retail acquisition
				costs for all multiple source drugs. The first such survey shall be for the
				calendar quarter in which Saving Our Community Pharmacies Act of 2007 is
				enacted.
						(B)SampleEach such survey shall consist of a
				randomly selected sample that—
							(i)represents at least
				5 percent of the community retail pharmacies; and
							(ii)contains a
				representative percentage of business among the types of community retail
				pharmacies, including independent, chain, mass merchandise, and supermarket
				pharmacies.
							(C)Survey
				informationThe cost surveys
				shall include surveys of the elements used in computing retail acquisition
				costs, including those items excluded (or included) in computing such costs
				under subparagraphs (B) and (C) of subsection (k)(10). In completing the cost
				surveys and disclosing other information under this section, retail community
				pharmacies may make reasonable assumptions and interpretations that are
				reasonably consistent with the terms of this section.
						(D)Treatment of
				pharmacies under common ownership or purchasing arrangementsIn
				the case of retail community pharmacies that purchase a multiple source drug
				through common ownership, management, or other arrangements, such pharmacies
				shall report the average price paid for the multiple source drug across all
				pharmacies operating under such common ownership, management, or
				arrangement.
						(E)ConfidentialityThe information disclosed in response to
				surveys under this paragraph is confidential and the Secretary (or any
				contractor therewith) shall not disclose such information in a form which
				discloses the identity of a specific pharmacy or company, or the retail
				acquisition costs for multiple source drugs of such a pharmacy or company,
				except—
							(i)as
				the Secretary determines to be necessary to carry out this section;
							(ii)to permit the
				Comptroller General to review the information provided;
							(iii)to permit the
				Director of the Congressional Budget Office to review the information provided;
				and
							(iv)to the Secretary to disclose (through a
				website accessible to the public) median retail acquisition costs.
							The
				Secretary shall post on a public Federal website for the Medicaid program (and
				otherwise make available to States) the median retail acquisition costs for
				multiple source drugs.(F)Contractor
				biddingThe Secretary shall
				provide for surveys under this paragraph to be conducted through a contract
				with a qualified entity. In contracting for such services, the Secretary shall
				competitively bid for an outside vendor in accordance with the Federal
				Acquisition Regulations. The Secretary shall consult with retail community
				pharmacies during the process of developing a request for proposals, receiving
				and reviewing bids, and contracting with such a vendor. Any contract entered
				into as part of this bidding process shall require the successful bidder to
				keep confidential and not disclose to any other Federal agency or other third
				parties, including State agencies, all survey responses and any other
				disclosure made by a retail community pharmacy under this section.
						(G)AuditingIf
				the Secretary has reasonable cause to believe that a survey response submitted
				by a retail community pharmacy is not complete or accurate, the Secretary may
				conduct an audit of the records used by the retail community pharmacy to
				develop that survey response. In conducting such inspection the Secretary may
				require a retail community pharmacy to produce for inspection, consistent with
				subparagraph (C), only the records actually relied upon by the retail community
				pharmacy in completing the survey. Retail community pharmacies shall retain
				such records for one year, and the Secretary shall not commence an inspection
				of records related to a survey response more than one year after the survey
				response was submitted by a retail community pharmacy.
						(H)Penalty for
				failure to cooperate in audit for provision of false
				informationThe Secretary may impose a civil monetary penalty on
				a retail community pharmacy, if the pharmacy refuses a request by the Secretary
				for information in connection with an audit under subparagraph (G) or knowingly
				provides false information in such an audit or in a survey under this
				paragraph. The amount of such penalty shall not exceed $10,000 in the case of
				such a refusal or $10,000 for each item of false information provided. The
				provisions of section 1128A (other than subsections (a) and (b)) shall apply to
				a civil money penalty under this subparagraph in the same manner as such
				provisions apply to a penalty or proceeding under section
				1128A(a).
						.
			3.Encouraging
			 generic utilization and other evidence-based cost control programs under the
			 Medicaid programSection 1927
			 of the Social Security Act (42 U.S.C. 1396r–8) is further amended by adding at
			 the end the following new subsection:
			
				(l)Establishment of
				evidence-based prescription drug program
					(1)In
				generalIn order to control
				costs without reducing the quality of care when providing payment for covered
				outpatient drugs. under the State plan under this title, each State agency
				shall establish and implement (beginning with the second calendar quarter that
				begins after the date of the enactment of this subsection), an evidence-based
				prescription drug program in accordance with paragraph (3). Each such program
				shall be designed in a manner so as to result in a generic dispensing rate for
				a fiscal year (or, in the case of implementation after the beginning of a
				fiscal year for the remainder of such fiscal year) that is at least the target
				generic dispensing rate specified in paragraph (2) for the State and fiscal
				year (or portion thereof) involved. The Secretary is authorized to reduce the
				Federal financial participation under this title for quarters in the fiscal
				year with respect to covered outpatient drugs to such amount as would reflect
				the State’s achievement of such a target generic dispensing rate for such
				quarters and drugs.
					(2)Target generic
				dispensing rateThe target generic dispensing rate for a State
				for a fiscal year (or portion thereof) is the lesser of—
						(A)65 percent;
				or
						(B)in the case of—
							(i)a
				State with a generic dispensing rate for the previous fiscal year that is below
				the national average of such rate for such fiscal year, 3 percentage points
				above rate for the State in the previous fiscal year; or
							(ii)any other State,
				at least 1 percent point above such rate for the State in the previous fiscal
				year.
							(3)RequirementsEach
				such program shall—
						(A)prohibit
				reimbursement for covered outpatient drugs that are determined to be
				ineffective by the Commissioner of Food and Drugs;
						(B)adopt rules in order to ensure that less
				expensive generic drugs will be used in as many cases as possible with approval
				of the physician;
						(C)consider the use of
				drugs with lower abuse potential in substitution for drugs with significant
				abuse potential; and
						(D)establish an independent pharmacy and
				therapeutics committee to evaluate the effectiveness of covered outpatient
				drugs in the development of such program.
						(4)Generic
				dispensing rateFor purposes of this subsection, the term
				generic dispensing rate means, with respect to a multiple source
				drug, the proportion of the total volume of such drugs dispensed, that are
				generic
				drugs.
					.
		4.Changes to
			 definition of multiple source drug and application to upper payment
			 limits
			(a)In
			 generalSection 1927 of the
			 Social Security Act (42 U.S.C. 1396r–8) is further amended—
				(1)in subsection
			 (e)(4)—
					(A)by striking
			 each multiple source drug and inserting each widely
			 available multiple source drug; and
					(B)by striking
			 (or effective January 1, 2007, two or more); and
					(2)in subsection
			 (k)(7)(A)(i)—
					(A)in the matter
			 before subclause (I), by striking 1 other drug product and
			 inserting 2 other drug products; and
					(B)in each of
			 subclauses (I), (II), and (III), by striking is and inserting
			 are.
					(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the second calendar quarter beginning after the date of the
			 enactment of this Act.
			5.GAO study of
			 community pharmacy dispensing costs
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study on the costs of community retail pharmacies to
			 dispense prescription drugs.
			(b)ReportNot
			 later than one year after the date of the enactment of this Act, the
			 Comptroller General shall submit a report to Congress on the study conducted
			 under subsection (a).
			
